NETERER, District Judge
(after stating the facts as above).  A salvage service is a service which contributed immediately to the preservation or rescue of property in peril at sea, The Frances L. Skinner (D. C.) 248 Fed. 818, and the property must be saved by the parties claiming the compensation, The Alabamian, 1 Fed. Cas. 283, No. 128; The Edam (D. C.) 13 Fed. 135. Taking passengers from a sinking ship, rendering no service in rescuing the vessel, is not a salvage sendee. The Geo. W. Clyde (D. C.) 80 Fed. 157. Prior to Salvage Act Aug. 1, 1912 (Comp. St. §•§ 7990-7994), saving life was considered a common duty of humanity and not for reward, The Emblem, 8 Fed. Cas. 611, No. 4434, except for saving the life of a slave, The Mulhouse, 17 Fed. Cas. 962, No. 9910.
The Salvage Act, supra, provides:
“That salvors of human life * * * are entitled to a fair share of the remuneration awarded to the salvors of the' vessel, * * * ” etc. Section 7992.
The evident intent of the statute is to place human life and property on a par to excite interest of salvors to save life, as well as ship and cargo, but to warrant award for saving life a salvage claim must exist against the ship or cargo. The Eastland (D. C.) 262 Fed. 535.
For salvage service a party has two remedies; in rem against the property saved, or the proceeds, and in personam against the party liable for the salvage services. Admiralty Rule 18 (267 Fed. xi). The libelant having proceeded in rem, liability in personam cannot be considered. ^ The Corsair, 145 U. S. 335, 12 Sup. Ct. 949, 36 L. Ed. 727. No service having been rendered in saving or rescuing the vessel, the vessel is not liable for salvage due for cargo, The Alaska (D. C.) 23 Fed. 597, and on a libel against a vessel alone no award can be made for salvage of cargo, Stone v. The Jewell (D. C.) 41 Fed. 103. United States mails on principle and public policy cannot be considered as subject to seizure and sale, and salvage for rescue may not be impressed on the ship where no service is rendered rescuing the ship. The Merchant, 17 Fed. Cas. 35, No. 9,435. ‘The libelant may have a remedy in personam, but maj'- not recover against the ship.
Decree for claimant.